 

TERMINATION AGREEMENT

 

THIS TERMINATION AGREEMENT dated as of the 12th day of February, 2010.

 

AMONG:     Shlomo Palas ( I.D. 057313579 )   17 Etrog St.   Rosh Hayyn   Israel
48570       Samuel Keshet ( I.D. 030164529 )   19, Reuven St.   Zichron Ya'akov
  Israel 30900       Eliezer Weinberg ( I.D. 065137408 )   6, Hayarkon St.  
Haifa   Israel 34465       (Shlomo Palas, Samuel Keshet and Eliezer Weinberg
together the “Principals”)     AND:         Jin Jie Corp.   409 - 4th Floor,
Tsui King House   Choi Hung Estate   Hong Kong       (“JJC”)     AND:        
Green Biofuels Holdings Ltd. an Israeli company,   17 Hactrog Street  Rosh
Hayin, Israel       (“GBH”)     AND:         Cally Kai Lai Lai   409 - 4th
Floor, Tsui King House   Choi Hung Estate Hong Kong       (“Lai”)     AND:      
  Wei Xiang Zeng    409 - 4th Floor, Tsui King House   Choi Hung Estate Hong
Kong       (“Zeng”)

  

2

 



 

 WHEREAS:

 

A.The Principals, JJC, GBH, Lai and Zeng entered into a letter agreement dated
January 13, 2010 (the “Letter Agreement”), regarding, among other things, the
transfer and sale by GBH of all of the interest and rights to the assets and
business of the GBH Carbon Credit Project, including know-how, trademarks,
patents, agreements and all other assets (the "the GBH Carbon Credit Project
Assets") to JJC;

 

B.The Principals, JJC, GBH, Lai and Zeng wish to mutually terminate the Letter
Agreement and abandon the GBH Carbon Credit Project Assets acquisition; and

 

C.The Parties wish to enter into this termination agreement to confirm the
termination of the Letter Agreement and to release each other from any and all
obligations and liabilities pursuant to the Letter Agreement.

 

THEREFORE THIS AGREEMENT WITNESSES that, in consideration of the premises and of
the mutual covenants and agreements herein set forth, the parties covenant and
agree as follows:

 

1.                     Termination of Letter Agreement. The Letter Agreement is
hereby terminated and the GHB Carbon Credit Project Assets acquisition is hereby
abandoned effective as of the date hereof.

 

2.                     Mutual Releases. Each of the parties hereto (the
“Parties”) does hereby release the other from all liabilities and legal
obligations of whatsoever kind and howsoever arising which either of them may
now have or at any time hereafter can, shall or may have in any way resulting or
arising from any cause, matter or thing existing up to the present time in
connection with the Letter Agreement.

 

3.                     Final Termination Agreement. This Agreement and the other
agreements to which this termination agreement refers, together with all
exhibits, schedules and annexes attached to any of them, constitute the final,
entire agreement among the parties and supersedes any prior oral or written and
all contemporaneous oral proposals, commitments, promises, agreements or
understandings between the parties with respect to the termination of the Letter
Agreement and mutual release of the parties.

 

4.                    Further Assurances. The Parties will execute such further
assurances and other documents and instruments and do such further and other
things as may be necessary to implement and carry out the intent of this
Agreement.

 

5.                    Successors and Assigns. This Agreement will enure to the
benefit of and be binding upon the parties and their respective successors and
assigns, as applicable.

 

6.                   Governing Law. This Agreement and the application or
interpretation hereof will be governed exclusively by its terms and by the laws
of the State of Nevada.

 

2

 

  

7.                     Counterparts. This Agreement may be executed in one or
more counterparts all of which together will constitute one and the same
instrument.

 

8                      Electronic Means. Delivery of an executed copy of this
Agreement by electronic facsimile transmission or other means of electronic
communication capable of producing a printed copy will be deemed to be execution
and delivery of this Agreement as of the date set forth above.

 

IN WITNESS WHEREOF the parties hereto have executed this Agreement as of the day
and year first above written.

 

JIN JIE CORP.           Per: [tsig10.jpg]       Authorized Signatory          
GREEN BIOFUELS HOLDINGS LTD.           Per:         Authorized Signatory        
        SHLOMO PALAS   SHMUEL KESHET           [tsig10.jpg] ELIEZER WEINBERG  
CALLY KAI LAI LAI       [tsig11.jpg]     WEI XIANG ZENG    

 



3

